DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-19) in the reply filed on 4 November 2020 is acknowledged.
Furthermore, applicant's election with traverse of Species II (figures 5-9 and claims 1 and 5-12) in the replies filed on 14 April 2021 and 26 August 2021 is acknowledged.  The traversal is on the grounds that:
The species election requirement could have been made on September 8, 2020 and therefore represents Piecemeal Prosecution.
The Office Action has failed to demonstrate that at least some of the species are patentably distinct and mutually exclusive.
The Office Action has failed to demonstrate a serious burden for examination of the indicated species.
The Office Action fails to demonstrate that the requirement was reviewed by an Examiner with at least Partial Signatory Authority. 
This is not found persuasive. The reasons are shown below numbered in response to each point presented by applicant.
Regarding the “piecemeal prosecution” argument and the cited areas in the MPEP, the examiner mailed out two restriction requirements. A restriction requirement is not examination on the merits and therefore the cited areas of the MPEP are not relevant to 
Regarding the “failure to demonstrate that at least some of the species are patentably distinct and mutually exclusive” argument, these features were described on pages 2 and 3 of the restriction requirement mailed on 27 January 2021 with the main summary located on page 3, lines 4-18.
Regarding the “failure to demonstrate a serious search burden” argument, this can be found on page 3 of the restriction requirement mailed 27 January 2021. Each species includes features not included in the next respective species and thus requires searching different classes/subclasses and employing different search strategies, which increases the search burden.
Regarding the “failure to have the application reviewed by an Examiner with at least Partial Signatory Authority” argument, applicant is reminded that the examiner had (and currently has) at least partial signatory authority at the time the restriction was made.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman (GB 2401856), in view of Lerner et al. (US 4,838,423).
Regarding claim 1, Chapman teaches a set of items comprising: a stack of items (figure 5, reference 26); and a packaging box (figure 1 and 5, reference 10) that houses the stack (figure 7, part d), wherein the packaging box comprises: an exit opening through which the stack exits (figure 7, right side of part d); and a push opening through which the stack is pushed (figure 7, left side of part d), so that the stack exits through the exit opening (figure 7, description of part d).
Chapman does not explicitly teach the stack of items in the packaging box being glass slides. However, Lerner does teach the stack of items (figure 1, reference 24) in the packaging box (figure 1, reference 10) being glass slides (figure 1, reference 24 and column 1, lines  64-67 and column 3, lines 24-30).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the packaging box of Chapman, to include the stack of items in the packaging box being glass slides, as disclosed by Lerner, because the glass slides would just be one of many items that can be stacked in a package and would be dependent on the intended use for the packaging box.

Claims 5-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman (GB 2401856), in view of Lerner et al. (US 4,838,423), as applied to claim 1 above, and further in view of Labombarde (US 1,539,676).
Regarding claim 5, Chapman, in view of Lerner, teach all of the claim limitations of claim 1, as shown above. 
Chapman, in view of Lerner, do not explicitly teach the packaging box comprising a push member that is disposed on an opposite side of the stack from the exit opening and capable of moving the housed stack toward the exit opening. However, Labombarde does teach the packaging box (figure 6) comprising a push member (figure 6, reference 25) that is disposed on an opposite side of the stack (figure 6: push member 25 is disposed on right side of figure 6, opposite exit located near reference 23)1 from the exit opening and capable of moving the housed stack toward the exit opening (figure 6, from right to left and page 2, lines 94-102).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the packaging box of Chapman, in view of Lerner, to include a push member that is disposed on an opposite side of the stack from the exit opening and capable of moving the housed stack toward the exit opening, as disclosed by Labombarde, because including the push member allows for the ability to push out the product within the packaging box, as explained by Labombarde (page 2, lines 94-102).
Regarding claim 6, Chapman, in view of Lerner and Labombarde, teach all of the claim limitations of claim 5, as shown above. Furthermore, Chapman teaches the stack comprises an upper surface (figure 5, top of stack of reference 26), a lower surface (figure 5, bottom of stack of reference 26), and a side surface (figure 5, left and right surface of stack of reference 26),45 SMX.082.0090. N P the packaging box comprises a box body (figure 1, reference 12) that covers at least a part of the upper surface, the lower surface, and the side surface of the stack (figure 7, part d). Furthermore, Labombarde teaches the push 
Regarding claim 7, Chapman, in view of Lerner and Labombarde, teach all of the claim limitations of claim 5, as shown above. Furthermore, Chapman teaches the stack comprises an upper surface (figure 5, top of stack of reference 26), a lower surface (figure 5, bottom of stack of reference 26), and side surfaces (figure 5, left, right, front and back surface of stack of reference 26). Furthermore, Labombarde teaches the push member comprises: a first part that is disposed on the opposite side of the stack from the exit opening (figure 6, right side of push member 25 where the fingers contact the push member); and a second part (figure 6, left side of push member 25) that is connected to the first part (figure 6: the back and front of push member 25 are the first and second part, respectively, which are connected together) and covers at least a part of the upper surface, the lower surface, or a side surface (figure 6, reference 25: the push member 25 covers a side surface of the stack) adjacent to a side surface on the first part side (figure 6, reference 25: the first part is adjacent to the second part which is adjacent to the stack, thus the first part is indirectly adjacent to the stack), of the stack (figure 6).
Regarding claim 12, Chapman, in view of Lerner and Labombarde, teach all of the claim limitations of claim 5, as shown above. Furthermore, Chapman teaches the stack comprises an upper surface (figure 5, top of stack of reference 26), a lower surface (figure 5, bottom of stack of reference 26), and side surfaces (figure 5, left, right, front and back surface of stack of reference 26),45 SMX.082.0090. N P the packaging box comprises a box body (figure 1, reference 12) that covers at least a part of the upper .

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman (GB 2401856), in view of Lerner et al. (US 4,838,423) and Labombarde (US 1,539,676), as applied to claim 5 above, and further in view of Rumsey (US 2,474,166).
Regarding claim 7, Chapman, in view of Lerner and Labombarde, teach all of the claim limitations of claim 5, as shown above. Furthermore, Chapman teaches the stack comprises an upper surface (figure 5, top of stack of reference 26), a lower surface (figure 5, bottom of stack of reference 26), and side surfaces (figure 5, left, right, front and back surface of stack of reference 26). Furthermore, Labombarde teaches the push member comprises: a first part that is disposed on the opposite side of the stack from the exit opening (figure 6, right side of push member 25 where the fingers contact the push member).
Chapman, in view of Lerner and Labombarde, do not explicitly teach a second part that is connected to the first part and covers at least a part of the upper surface, the lower surface, or a side surface adjacent to a side surface on the first part side, of the stack. However, Rumsey does teach the member comprising a first part (figure 4 and 6, back end of reference 13) and a second part (figure 4, top and bottom of reference 13) that is connected to the first part (figure 4, reference 13) and covers at least a part of the upper surface, the lower surface, or a side surface (figure 3 and 4, reference 13: reference 13 covers the upper and lower surface of the stack 12) adjacent to a side surface on the first part side (figure 4, back end of reference 13) of the stack (figure 3, reference 12).

Regarding claim 8, Chapman, in view of Lerner, Labombarde and Rumsey, teach all of the claim limitations of claim 7, as shown above. Furthermore, Rumsey teaches the second part comprises: an upper part extending along the upper surface of the stack (figure 3, reference 13); and a lower part extending along the lower surface of the stack (figure 3, reference 24-26), and the push member holds the stack between the upper part and the lower part (figure 3: stack 12 is between the upper part 13 and lower part 24-26).
Regarding claim 9, Chapman, in view of Lerner, Labombarde and Rumsey, teach all of the claim limitations of claim 7, as shown above. Furthermore, Rumsey teaches the second part comprises a pair of side parts (figurer 4, reference 22) extending along a pair of the side surfaces adjacent to the side surface of the stack on the first part side (figure 4, reference 22 near 21), and the push member holds the stack between the pair of side parts (figure 4, reference 22 and 12).
Regarding claim 10, Chapman, in view of Lerner, Labombarde and Rumsey, teach all of the claim limitations of claim 9, as shown above. Furthermore, Rumsey teaches end portions of the pair of side parts (figure 4, sides of reference 22). Although Rumsey does not explicitly teach end portions of the pair of side parts on the exit opening side are inclined to get closer to the first part as extending toward the lower surface of the stack, this would be a mere change in shape of the side portions. To modify the end portions with an inclined shape as claimed would entail a mere change in shape of the end portions and yield only predictable results. "[I]f a technique has been used to improve one device, and a person 
	Regarding claim 11, Chapman, in view of Lerner, Labombarde and Rumsey, teach all of the claim limitations of claim 7, as shown above. Furthermore, Rumsey teaches the second part is annularly continuous so as to surround the stack along the upper surface, the lower surface, a pair of side surfaces adjacent to the side surface on the first part side, of the stack (figure 4, reference 13: since the sheet 13 is a continuous sheet, it meets the claim limitation), and the stack is placed to fit in a recessed part formed of the first part and the second part (figure 4: stack 12 is within the recessed part between 13, 21 and 22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bright et al. (US 6,270,006) discloses a packaging box including a stack of items and a push member including a first and second part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/               Examiner, Art Unit 3735